Exhibit 99 FOR IMMEDIATE RELEASE Landmark Land Company, Inc. Landmark Restructuring Upper Marlboro, MD, May 27, 2009 – Landmark Land Company, Inc. (OTC: LLND) (“Landmark”) announced today that its Board of Directors had concurred with a senior management recommendation torestructure its operations to reduce costs, allowing it to better meet current economic conditions.During the discussions, Board member Jim L. Awtrey made the decision to resign his position of Senior Vice President to immediately help the company’s restructuring efforts.Mr. Awtrey will remain as a member of the Landmark Board of Directors. “I am a big believer in Landmark and its vision of developing lifestyle residential communities using golf as a key amenity.I believe Landmark will come through these difficult economic times and continue to be a leader in the development of high-quality residential communities, and I am proud to remain a member of its Board of Directors”, said Awtrey. Mr.
